
	

115 SRES 68 ATS: Raising awareness of modern slavery.
U.S. Senate
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 68
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2017
			Mr. Corker (for himself and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		March 7, 2017Committee discharged; considered and agreed toRESOLUTION
		Raising awareness of modern slavery.
	
	
 Whereas it is estimated that tens of millions of children, women, and men around the world are subjected to conditions of modern slavery;
 Whereas the International Labour Organization estimates that modern slavery generates more than $150,000,000,000 in criminal profits each year;
 Whereas, despite being outlawed in every nation, modern slavery exists around the world, including in the United States;
 Whereas, around the world, 55 percent of forced labor victims are women or girls, and nearly 1 in 5 victims of slavery is a child;
 Whereas global leadership continues to coalesce around real and coordinated actions to end modern slavery, as exemplified in statements by senior officials such as U.K. Prime Minister Theresa May, who has stated, Britain is leading the way in pioneering international efforts to crack down on modern slavery—one of the great scourges of our world—wherever it is found.;
 Whereas, on December 23, 2016, the End Modern Slavery Initiative, a bipartisan initiative, was authorized to help establish a powerful effort in concert with the private sector and foreign governments to eliminate modern slavery and human trafficking around the globe; and
 Whereas, each year, individuals around the world join together to call for an end to modern slavery by symbolically drawing a red X symbol on their hands to share the message of the END IT movement: Now, therefore, be it
		
	
 That the Senate— (1)commends each individual who supported the END IT movement on February 23, 2017;
 (2)notes the dedication of individuals, organizations, and governments to end modern slavery; and (3)calls for concerted, international action to bring an end to modern slavery around the world.
			
